Examiner’s Comments
Instant office action is in response to communication filed 2/8/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “determining, by a mapper device, an open port of a node of a communication network using a port scanning probe; sending, to the open port, a first packet; receiving, from the node, a second packet including a header in response to the first sent packet; generating, based on the header, a signature of the node, classifying the signature based on a type of the communication network or an operating system of the node.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Lee Cheng (US Pre-Grant Publication No: 2014/0033310 A1) teaches “A system and method for active remediation and/or passive protection against cyber attacks includes an active remediation and passive protection server computer for monitoring at least a portion of network data between at least one first network and at least one second network to detect one or more attacks and/or unauthorized access to at least one first agent in the at least one first network by at least one second agent in the at least one second network. The active remediation and passive protection server computer executes at least one of (i) one or more active remediation mechanisms to actively respond to 
Another art of record Mushtaq et al. (US Patent No: 9,430,646 B1) teaches “Techniques may automatically detect bots or botnets running in a computer or other digital device by detecting command and control communications, called "call-backs," from malicious code that has previously gained entry into the digital device. Callbacks are detected using a distributed approach employing one or more local analyzers and a central analyzer. The local analyzers capture packets of outbound communications, generate header signatures, and analyze the captured packets using various techniques. The techniques may include packet header signature matching against verified callback signatures, deep packet inspection. The central analyzer receives the header signatures and related header information from the local analyzers, may perform further analysis (for example, on-line host reputation analysis); determines using a heuristics analysis whether the signatures correspond to callbacks; and generally coordinates among the local analyzers.” but also does not teach the indicated subject matter above.
Another art of record Wu et al. (US Pre-Grant Publication NO: 2008/0096562) teaches “a method wherein a transport layer association is established. Thereafter, a handover condition is detected in the first mobile node, which obtains a second address. The second address is updated to a first name server node. A query message is sent to a second name server node for an address of the second mobile node. The second address is indicated to the second mobile node. The first mobile node waits for a response from the second name server node or the second mobile node. Upon receiving a new address for the second mobile node from the second name server node, the first mobile node repeats the indication of the second address of the first mobile node to the second mobile node using 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492